DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 2/10/2021 is acknowledged.
4.	Claims 1-15 are pending in this application.
5.	Claims 1-7, 9, 11 and 13-15 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
6.	Claims 8, 10 and 12 are under examination.

Election/Restrictions
7.	Applicant’s election without traverse of Group 3 (claims 8, 10 and 12) and election without traverse of SEQ ID NO: 17 as species of cell penetrating peptide; an intracellular delivery carrier comprising a hexapeptide represented by SEQ ID NO: 5 as a cargo and HIV-NC 1st Zinc finger domain represented by SEQ ID NO: 17 as a cell penetrating peptide as species of intracellular delivery carrier; and a polypeptide as species of type of cargo of an object to be delivered in the reply filed on 2/10/2021 is acknowledged.  Since an intracellular delivery carrier comprising a hexapeptide st Zinc finger domain represented by SEQ ID NO: 17 as a cell penetrating peptide as the elected species of intracellular delivery carrier is a subgenus, not a species; the Examiner telephoned Applicant's representative, Yun H. Choe, for further species election.  Applicant's representative elected on the phone peptide of instant SEQ ID NO: 9 as species of intracellular delivery carrier on 3/10/2021.  The requirement is made FINAL in this office action.  
Group 3 is drawn to drawn to a method for delivering a cargo of an object to be delivered into a cell, the method comprising contacting the intracellular delivery carrier of claim 2 with a cell.  A search was conducted on the elected species; and prior art was found.  Claims 8, 10 and 12 are examined on the merits in this office action. 

Objections
8.	The specification is objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).  The specification discloses peptide sequence of Formula I on page 3, lines 8-9; page 5, lines 3-4; and page 6, lines 13-14 of instant specification.  However, these are missing their respective sequence identifiers.  Applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
9.	The specification is objected to for the following minor informality: There appears to be a period missing on page 1, line 8 of instant specification.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
10.	The drawings are objected to for the following minor informality:
Figure 2 is described with respect to color.  Reference to specific colors in the description of the drawings should be removed. 
Figure 2A discloses various peptide sequences.  However, these are missing their respective sequence identifiers.  Applicant is therefore required to amend the figure to comply with 37 CFR 1.821(d).
Figures 2, 3, 6, 11 and 13: Each of these figures contains multiple figures, for example, Figure 2 contains Figures 2A and 2B.  Each of Figures 2A and 2B needs its individual description of the drawings.      
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
11.	Claim 8 is objected to for the following minor informality: Claim 8 recites the limitation of the withdrawn claim 2, which recites the limitation of the withdrawn claim 1.  Applicant is suggested to amend claim 8 to include all the limitations of the withdrawn claims 1 and 2.
	Furthermore, claim 8 recites the term "a cargo of an object to be delivered".  Applicant is suggested to amend this recitation as "a cargo to be delivered".
	In addition, claim 1 recites "A cell penetrating peptide comprising an amino acid sequence represented by the following Formula I…".  In the instant case, the instant specification discloses that "As used herein, the term "peptide" or "polypeptide" refers to a linear molecule formed by linking amino acid residues together through peptide bonds and includes 4-70 amino acid residues, preferably 4-40 amino acid residues, more preferably 4-30 amino acid residues, and most preferably 4-20 amino acid residues." (see page 6, lines 6-11 of instant specification).  Therefore, in view of the disclosure of instant specification and in the broadest reasonable interpretation, the Examiner is interpreting the recited "a cell penetrating peptide comprising an amino acid sequence represented by the following Formula I" includes any peptide comprising the full length of instant Formula I and any peptide comprising a fragment of instant Formula I, wherein the fragment of Formula I is at least 4 amino acids in length.
Please note: If the intended scope of instant claimed cell penetrating peptide is any peptide comprising the full length of instant Formula I only, Applicant is suggested to amend the recited "an amino acid sequence" to "the amino acid sequence".    
12.	Claim 10 is objected to for the following minor informality: Claim 10 recites the term "the cargo of an object to be delivered".  Applicant is suggested to amend this recitation as "the cargo to be delivered".
13.	Claim 12 is objected to for the following minor informality: Applicant is suggested to amend claim 12 as "The method of claim 8, wherein the peptide comprising the amino acid sequence represented by the Formula I is selected from the group consisting of polypeptides comprising the amino acid sequence represented by SEQ ID NO: 17 to SEQ ID NO: 23".

Rejections
Claim Rejections - 35 USC § 112 paragraph (a) 
Written Description
14.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 8, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient 
In the instant case, claims 8 and 10 recite a cell penetrating peptide comprising an amino acid sequence represented by the following Formula I: Cys-Xaa1-Xaa2-Cys-Xaa3-Xaa4-Xaa5-Gly-His-Xaa6-Xaa7-Xaa8-Xaa9-Cys, wherein Xaa1 is an amino acid selected from the group consisting of Ala, Val, Ile, Leu, Met, Phe, Tyr, Trp, Ser, Thr, Asn and Gln, wherein Xaa2 is an amino acid selected from the group consisting of Ala, Val, Ile, Leu, Met, Phe, Tyr, Trp, Arg, His, Lys, Asn, Ser, Thr and Gln, wherein Xaa3 and Xaa4 are individually an amino acid selected from the group consisting of Asp, Glu, Arg, His, Lys, Ser, Thr, Asn, Gln and Gly, wherein Xaa5 is an amino acid selected from the group consisting of Asp, Glu, Arg, His, Lys, Ala, Val, Ile, Leu, Met, Phe, Tyr, Trp and Pro, wherein Xaa6 and Xaa7 are individually an amino acid selected from the group consisting of Ser, Thr, Asn, Gln, Ala, Val, Ile, Leu, Met, Phe, Tyr and Trp, wherein Xaa8 is an amino acid of Lys, Ala or Arg, and wherein Xaa9 is an amino acid selected from the group consisting of Asp, Glu, Ser, Thr, Asn and Gln; and claim 12 limits the cell penetrating peptide to one comprising the amino acid sequence of any one of instant SEQ ID NOs: 17-23.
As stated in Section 11 above, in view of the disclosure of instant specification and in the broadest reasonable interpretation, the Examiner is interpreting the recited "a cell penetrating peptide comprising an amino acid sequence represented by the following Formula I" includes any peptide comprising the full length of instant Formula I 
The genus of instant claimed cell penetrating peptide is extremely broad, including any peptide comprising a fragment of instant Formula I, wherein the fragment of Formula I is at least 4 amino acids in length; and any peptide comprising the instant claimed Formula I and/or instant SEQ ID NOs: 17-23.  The length of the cell penetrating peptide can be any number ≥ 4 amino acids.  
The instant specification discloses that peptides of instant SEQ ID NOs: 10-15 and 17-23 function as a cell penetrating peptide.
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed peptide to have the functional characteristics of being a cell penetrating peptide or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 10-15 and 17-23 as examples of the instant claimed cell penetrating peptide.
Furthermore, peptides of instant SEQ ID NOs: 10-15 as a cell penetrating peptide are tested in the working examples in instant specification.  Peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ ID NO: 17 as a cell penetrating peptide and a hexapeptide of instant SEQ ID NO: 5 as a cargo is also tested in the working examples in instant specification.


(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine a general correlation between structure and function for the claimed genus of peptide to have the functional characteristics of being a cell penetrating peptide.  
With regards to the instant claimed peptide being a cell penetrating peptide, Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS) teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  However, Gaj et al fail to disclose whether fragments of zinc-fingers and any peptide comprising zinc-fingers still maintain such cell-permeable property.  Kim et al teach pep84 consisting of the amino acid sequence LGLDDIHRAWRTFVLRVRAQ (SEQ ID NO: 2, which comprises a 4-amino acid fragment (X6-X7-X8-X9) of instant Formula I underlined) as a cell penetrating peptide, for example, Abstract; page 4, Table 1; and SEQ ID NO: 2 on page 21.  Kim et 
Furthermore, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can 
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the instant claimed peptide to have the functional characteristics of being a cell penetrating peptide.

(d) representative number of samples:
In the instant case, the genus of instant claimed cell penetrating peptide is extremely broad, including any peptide comprising a fragment of instant Formula I, wherein the fragment of Formula I is at least 4 amino acids in length; and any peptide comprising the instant claimed Formula I and/or instant SEQ ID NOs: 17-23.  The length of the cell penetrating peptide can be any number ≥ 4 amino acids.  As an example, for a genus of a peptide consisting of the amino acid sequence of instant Formula I, it includes 653184000 variants.  
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant SEQ ID NOs: 10-15 and 17-23 as examples of the instant claimed cell penetrating peptide.
Furthermore, peptides of instant SEQ ID NOs: 10-15 as a cell penetrating peptide are tested in the working examples in instant specification.  Peptide of instant SEQ ID NO: 9 as an intracellular delivery carrier comprising the peptide of instant SEQ  in the working examples in instant specification.
Considering the broadness of the genus of instant claimed peptide, the instant specification fails to provide sufficient examples to describe the entire genus of peptide comprising a fragment of instant Formula I, wherein the fragment of Formula I is at least 4 amino acids in length; and peptide comprising the instant claimed Formula I and/or instant SEQ ID NOs: 17-23 claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of peptide comprising a fragment of instant Formula I, wherein the fragment of Formula I is at least 4 amino acids in length; and peptide comprising the instant claimed Formula I and/or instant SEQ ID NOs: 17-23 being a cell penetrating peptide; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102(a)(1)
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (EP 2899199 A1).
The instant claims 8 and 10 are drawn to a method for delivering a cargo of an object to be delivered into a cell, the method comprising contacting the intracellular delivery carrier of claim 2 with a cell.
Please note: as stated in Section 11 above, in view of the disclosure of instant specification and in the broadest reasonable interpretation, the Examiner is interpreting the recited "a cell penetrating peptide comprising an amino acid sequence represented by the following Formula I" includes any peptide comprising the full length of instant Formula I and any peptide comprising a fragment of instant Formula I, wherein the fragment of Formula I is at least 4 amino acids in length.
Kim et al, throughout the patent, teach pep84 consisting of the amino acid sequence LGLDDIHRAWRTFVLRVRAQ (SEQ ID NO: 2, which comprises a 4-amino acid fragment (X6-X7-X8-X9) of instant Formula I underlined) as a cell penetrating peptide; and the peptide is useful as a carrier of the active ingredient in a cell, for example, Abstract; page 2, paragraphs [0006] and [0007]; page 4, Table 1; and SEQ ID NO: 2 on page 21.  It meets the limitation of the cell penetrating peptide in the intracellular delivery carrier recited in instant claim 8.  Kim et al further teach a method for delivering EGFP into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising EGFP as the active ingredient fused to one end 
And, the MPEP states the following: A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 8 and 10, the reference anticipates instant claims 8 and 10.

18.	 Please note, during the search for the elected species, prior art was found for the non-elected species of intracellular delivery carrier.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llewellyn et al (PLoS Pathog, 2010, 6: e1001167, pages 1-19), and as evidenced by the Blast search result for SEQ ID NO: 17 document (enclosed pages 1-15, from https://blast.ncbi.nlm.nih.gov/Blast.cgi, accessed 3/2/2021).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo of an object to be delivered into a cell, the method comprising contacting the intracellular delivery carrier of claim 2 with a cell.
Llewellyn et al, throughout the literature, teach a method for delivering a cargo of an object to be delivered into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising YFP fused to one end of the HIV-1 gag protein, 
Since the reference teaches all the limitations of instant claims 8, 10 and 12, the reference anticipates instant claims 8, 10 and 12.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	Please note: during the search for the elected species, prior art was found for the non-elected species of intracellular delivery carrier.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bampi et al (The Journal of Biological Chemistry, 2006, 281, pages 11736-11743) in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS).
The instant claims 8, 10 and 12 are drawn to a method for delivering a cargo of an object to be delivered into a cell, the method comprising contacting the intracellular delivery carrier of claim 2 with a cell.
Bampi et al teach the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) and the amino acid sequence CWKCGKEGH QMKDC (identical to the peptide of instant SEQ ID NO: 18) as zinc finger domains of HIV-1 NC protein, for example, page 11737, left column, the 2nd paragraph in Section "Protein Expression and Purification".  It meets the structural limitations of the cell penetrating peptide in the intracellular delivery carrier recited in instant claims 8 and 12.   

However, Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain, for example, Figures 2-4.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both.  It reads on SEQ ID NO: 17 as the elected species of cell penetrating peptide.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Bampi et al and Gaj et al to develop a method for delivering a 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Bampi et al and Gaj et al to develop a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide fuse to the C-terminal end of the zinc-finger domain, wherein the zinc-finger domain consists of the amino acid sequence CFNCGKEGHTARNC (identical to the peptide of instant SEQ ID NO: 17) or the amino acid sequence CWKCGKEGHQMKDC (identical to the peptide of instant SEQ ID NO: 18) or both.  

22.	Please note: during the search for the elected species, prior art was found for the non-elected species of cell penetrating peptide.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Omichinski et al (FEBS LETTERS, 1991, 292, pages 25-30) in view of Gaj et al (ACS Chem. Biol., 2014, 9, pages 1662-1667, filed with IDS) and Mira et al (US 2006/0276392 A1).

Omichinski et al, throughout the literature, teach a 39-residue peptide (p7-DF) that consists of the amino acid sequence VKCFNCGKEGHTARNCRAPRKKGCWKCG KEGHQMKDCTE and contains the two zinc binding domains of the p7 nucleocapsid protein, for example, Abstract; and page 26, Figure 1A.  It meets the structural limitations of the cell penetrating peptide in the intracellular delivery carrier recited in instant claims 8 and 12.   
The difference between the reference and instant claims 8, 10 and 12 is that the reference does not explicitly teach applying the 39-residue peptide (p7-DF) containing the two zinc binding domains of the p7 nucleocapsid protein as a cell penetrating peptide for delivering cargo into a cell; and a polypeptide as the elected species of type of cargo of an object to be delivered.
However, Gaj et al teach zinc-fingers are inherently cell-permeable; and they could serve as generalized protein transduction reagents and facilitate direct protein/peptide delivery into various mammalian cell types, for example, page 1662, left column, the 2nd paragraph.  Gaj et al further teach a method for delivering a peptide/protein into a cell, the method comprises contacting the cell with an intracellular delivery carrier comprising a polypeptide such as GFP or luciferase fused to the C-terminal end of the zinc-finger domain, for example, Figures 2-4.  It reads on a polypeptide as the elected species of type of cargo of an object to be delivered.  Therefore, in view of the combined teachings of Omichinski et al and Gaj et al, it would 
Furthermore, Mira et al, throughout the patent, teach peptide consisting of the amino acid sequence EEMQRR (SEQ ID NO: 2) as neuronal exocytosis inhibitor for the treatment of facial wrinkles and asymmetry and pathological neuronal exocytosis-mediated pathological disorders and alterations, for example, Abstract; page 2, paragraph [0021]; page 5, Example 1; page 7, SEQ ID NO: 2; and claim 21.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the C-terminal end of the zinc-finger domain consisting of the amino acid sequence VKCFNCGKEGH TARNCRAPRKKGCWKCGKEGHQMKDCTE.  The intracellular delivery carrier developed from the combined teachings of Omichinski et al, Gaj et al and Mira et al reads on peptide of instant SEQ ID NO: 9 as the elected species of intracellular delivery carrier.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Omichinski et al, Gaj et al and Mira et al to develop a method for delivering neuronal exocytosis inhibitor consisting of the amino acid sequence EEMQRR into a cell, the method comprises contacting the cell with an intracellular delivery carrier consisting of such neuronal exocytosis inhibitor fused to the 

Obviousness Double Patenting 
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


24.	Claims 8, 10 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 17 of co-pending Application No. 16/346861.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 8, 10 and 12, one would necessarily achieve the claimed invention of claims 15 and 17 of co-pending Application No. 16/346861, and vice versa. 
25.	Instant claims 8, 10 and 12 are drawn to a method for delivering a cargo of an object to be delivered into a cell, the method comprising contacting the intracellular delivery carrier of claim 2 with a cell.
26.	Claim 15 of co-pending Application No. 16/346861 is drawn to a method of treating atopic dermatitis or psoriasis comprising: administering an effective amount of a composition comprising a peptide selected consisting of an amino acid sequence represented by Arg-Leu-Tyr-Glu (SEQ ID NO: 1) to a subject in need thereof, wherein the peptide is linked to a cell penetrating peptide at N-terminal or C-terminal thereof.  
Peptide of SEQ ID NO: 2 recited in claim 17 of co-pending Application No. 16/346861 is a cell penetrating peptide comprising the amino acid sequence of instant Formula I and/or the amino acid sequences of instant SEQ ID NOs: 17 and 18.   
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 8, 10 and 12, one would necessarily achieve the claimed invention of claims 15 and 17 of co-pending Application No. 16/346861, and vice versa.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI N KOMATSU/Primary Examiner, Art Unit 1658